Citation Nr: 9914922	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for irritable bowel syndrome, secondary to 
service-connected anxiety reaction, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A. G.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  A notice of disagreement as to the 
appealed issue only was received in January 1995; a statement 
of the case was issued in February 1995, and a substantive 
appeal was received in March 1995.  The veteran and his 
spouse testified before the undersigned member of the Board 
in April 1999.


REMAND

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

With a well-grounded claim arises a duty to assist the 
veteran with the development of the evidence.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In reviewing the claims file, the 
Board notes that the most recent treatment records in the 
claims file are VA records of March 1995.  The veteran 
testified during his April 1999 Central Office hearing of 
treatment subsequent to that date, including, but not limited 
to, an April 1999 endoscopy and a future appointment for his 
service-connected irritable bowel syndrome in June 1999, at 
the VA Medical Center (VAMC) in Richmond, Virginia.  Those 
records have not been obtained and associated with the file.  
Consequently, these records should be obtained for a complete 
review of the veteran's claim evidence.  If such VA records 
exist, the RO and the Board would be deemed to have 
constructive knowledge of such records.  Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992).
The Board also notes the veteran has complained of other 
symptoms, including rectal bleeding, which he attributes to 
his service-connected irritable bowel syndrome.  The Board 
notes the veteran is also service-connected for hemorrhoids, 
which are not part of this appeal, and to which rectal 
bleeding could also be a symptom.  Thus, a VA 
gastrointestinal examination, to determine the existence and 
level of disability of the symptomatology associated with his 
service-connected disorder, is necessary. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical reports, 
including, but not limited to, April 1999 
and June 1999 outpatient endoscopy and 
treatment records from the Richmond, 
Virginia, VAMC, not already in the claims 
file, should be obtained and associated 
with the file.

2.  After completion of the above, the 
veteran should be scheduled for a VA 
gastroenterology examination for the 
purpose of ascertaining the existence and 
level of disability of his current 
irritable bowel syndrome (IBS) 
symptomatology.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  After examining the 
veteran and thoroughly reviewing his 
medical records, the examiner should 
indicate the specific symptomatology 
associated with his service-connected 
IBS, and the severity of that 
symptomatology.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
determine whether the assignment of a 
higher disability evaluation for 
irritable bowel syndrome, currently 
evaluated as noncompensable, is 
warranted.  The RO should then furnish 
the veteran and his representative an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the duty to 
assist.  The veteran and his representative are free to 
submit additional evidence and argument in support of this 
appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


